Hall, J.
— The statement did not state a cause of action at common law. No negligence on the part of defendant was alleged. Johnson v. Railroad, 76 Mo. 553. Although double damages were asked, the statement did not state a cause of action under section 809, Revised Statutes. This is true for reasons too clear to require mention. The statement would seem to have been an attempt to state a cause of action under section 806, Revised Statutes. As such an attempt it was, however, a failure because it averred that the failure of defendant “to ring the bell or blow the whistle,” did not occur at a public crossing. The statement stated no cause of action at common law or under our statutes.
Judgment reversed and cause remanded.
All concur.